
	
		II
		112th CONGRESS
		2d Session
		S. 2473
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Lee (for himself,
			 Mr. Barrasso, Ms. Murkowski, Mr.
			 Paul, and Mr. Hatch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the establishment of new units of the
		  National Forest System, National Park System, National Wildlife Refuge System,
		  National Wild and Scenic Rivers System, National Trails System, National
		  Wilderness Preservation System, or any other system established by Federal law,
		  or any national conservation or national recreation area without approval of
		  the applicable State legislature.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Land Designation
			 Requirements Act of 2011.
		2.State approval
			 required for federal land designations
			(a)Definition of
			 covered unitIn this section, the term covered
			 unit means—
				(1)a unit of the
			 National Forest System, National Park System, National Wildlife Refuge System,
			 National Wild and Scenic Rivers System, National Trails System, National
			 Wilderness Preservation System, or any other system established by Federal
			 law;
				(2)a national
			 monument; or
				(3)any national
			 conservation or national recreation area.
				(b)ProhibitionA
			 covered unit shall not be established unless the legislature of the State in
			 which the proposed covered unit is located has approved the establishment of
			 the covered unit.
			
